Case: 18-11405       Document: 00514931723         Page: 1     Date Filed: 04/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 18-11405                            April 26, 2019
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
JASON JONES,

                                                  Petitioner - Appellant

v.

MARTHA UNDERWOOD, Warden,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-1961


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jason Jones, federal prisoner # 21370-031 and proceeding pro se,
contests the dismissal of his 28 U.S.C. § 2241 petition challenging his sentence
of 180-months’ imprisonment.             Jones was convicted of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 924(g)(1). His mandatory
minimum sentence was enhanced under the Armed Career Criminal Act
(ACCA), 18 U.S.C. § 924(e)(1). Relying on Mathis v. United States, 136 S. Ct.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-11405     Document: 00514931723      Page: 2   Date Filed: 04/26/2019


                                  No. 18-11405

2243 (2016), Jones asserts his prior state burglary convictions are not predicate
offenses under the ACCA.
      The dismissal of a § 2241 petition is reviewed de novo. Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000). To proceed under § 2241, Jones must show
relief under 28 U.S.C. § 2255 “is inadequate or ineffective to test the legality of
his detention”. 28 U.S.C. § 2255(e). To do so, Jones must show his petition
states a claim that: “is based on a retroactively applicable Supreme Court
decision which establishes . . . [he] may have been convicted of a nonexistent
offense”; and “was foreclosed by circuit law at the time when the claim should
have been raised in [his] trial, appeal, or first § 2255 motion”. Reyes-Requena
v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
      As Jones concedes, he cannot make this showing. Along that line, our
court has repeatedly held a district court lacks jurisdiction to review a § 2241
petition that challenges the validity of a sentencing enhancement. See, e.g.,
Shipp v. Chapa, 698 F. App’x 202, 203 (5th Cir. 2017) (collecting cases); In re
Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Padilla v. United States, 416 F.3d
424, 426–27 (5th Cir. 2005). Accordingly, Jones invites our court to expand the
Reyes-Requena test. Under our court’s rule of orderliness however, we are
bound by our precedent. E.g., United States v. Traxler, 764 F.3d 486, 489 (5th
Cir. 2014).
      AFFIRMED.




                                        2